DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Applicant has made the preliminary amendment of cancelling claims 1-22 on 4/28/2020.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Randy Tung on 12/16/2021.
The claims 25 and 27 has been amended as follows (in bold and/or strikethrough): 
	Amended portion is underline (period added at the end)
25. The impedance control circuit for controlling a resonant wireless power transmitter circuit of claim 23, wherein the phase difference between the current related signal and the switching time related signal relates to a signal which is related to a phase difference between a voltage and a current of the transmitter coil.

	Amended portion is in strikethrough and underlined. 
27. The impedance control circuit for controlling a resonant wireless power transmitter circuit of claim 26, wherein the phase difference determining circuit includes: a first comparator, which is configured to operably compare the current of the power switch and a first reference voltage to generate a negative direction current signal; a delay circuit, which is configured to operably ; and a filter, which is configured to operably filter the delayed switching time signal to generate a filter output signal to represent a determining result of the phase difference determining circuit.

Allowable Subject Matter
Claims 23-28 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 23, Low teaches an impedance control circuit, which is configured to operably control a resonant wireless power transmitter circuit which has an input impedance (Fig. 2 shows transmitter 204), 
wherein the resonant wireless power transmitter circuit comprises:
 a driver circuit, which is coupled to a power supply (Fig. 1 shows power supply 102 supplies input power to transmitter 104, which comprises driver circuit as shown in Fig. 4 as driver circuit 424) [0029, 0043], wherein the driver circuit includes at least a power switch (Fig. 4 shows driver circuit 424 has switch which turns in presence of a receiver) [0043-0044]; 
a switching resonant control circuit, which is coupled to the driver circuit, and configured to control the driver circuit such that the driver circuit operates at a pre-determined resonant frequency (Fig. 2 oscillator 223 is the switching resonant control circuit which is coupled to 
an adjustable impedance matching circuit, which is coupled to the driver circuit, wherein the adjustable impedance matching circuit includes at least one varactor, and has an impedance (Fig. 8 tuning circuit 852 comprises of the switch 820 and capacitor Cp; turning circuit 852 is part of the transmitter which comprises of the driver circuit and is therefore electrically connected to the driver circuit) [0062]; and 
a transmitter circuit, which is coupled to the adjustable impedance matching circuit and the driver circuit, wherein the transmitter circuit includes at least a transmitter coil, wherein the driver circuit is configured to drive the transmitter coil by switching the power switch thereof (Fig. 4 transmitter 404 has the transmit coil 414 which is connected to the tuning circuit as shown in Fig. 8) [0037, 0062]. 
	However, the prior art of record fails to teach: 
the impedance control circuit comprising: 
a phase difference determining circuit, configured to operably determine a phase difference between a signal related to a current of the power switch (a current related signal) and a signal related to a switching time of the power switch (a switching time related signal); and
 a control signal selection and output circuit which is coupled to the phase difference determining circuit, and configured to operably select and output an impedance control signal according to a determining result of the phase difference determining circuit, such that the input impedance of the resonant wireless power transmitter circuit is matched at the pre-determined frequency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner




/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836